DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, Apparatus Species A1, recited by claims 1-10, 13, and 15-17, in the reply filed on February 10, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.
Claims 11-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a first heating part configured to heat a nitrogen gas” in claim 1.  Such a claim limitation is: “a second heating part configured to heat the nitrogen gas” in claim 1.  Such a claim limitation is: “a pressure regulation part…configured to adjust the nitrogen gas to a desired pressure” in claim 2.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,328,809 to Elsawy in view of U.S. 5,235,995 to Bergman.
With regard to claim 1, Elsawy teaches a substrate cleaning apparatus for cleaning, rinsing, and drying a batch of semiconductor wafers (Abstract; Col. 4, line 18 to Col. 7, line 37).  Elsawy’s apparatus comprises a vaporizer (item 16 in Figure 2) configure to generate vapor from a liquid heated with a first heater (item 61 in Figure 2; reads on first heating part), wherein the first heater is configured to heat N2 supplied into the vaporizer (from N2 source 54 in Figure 2) to a first temperature (Col. 5, line 32 to Col. 7, line 15).  Elsawy’s apparatus comprises a second heater (item 52 in Figure 2; reads on second heating part) configured to heat N2 gas from the N2 source 52 to a second temperature, wherein the second temperature is sufficient for aiding in post-rinse drying of the wafers (Col. 5, 32-53; Col. 7, lines 7-19).  Elsawy’s apparatus comprises a cleaning chamber (item 12 in Figure 2) connected to the vaporizer, the first heater, and the second heater (Col. 4, line 18 to Col. 5, line 62).  The cleaning chamber is configured such that the wafers are exposed to vapor generated by the vaporizer (Col. 6, line 57 to Col. 7, line 7). 
Elsawy does not recite that the second temperature is greater than the first temperature.  However, Elsawy teaches that the first heater (item 61 in Figure 2) is configured to heat the vaporizer (which is where N2 is heated to the first temperature) to a temperature less than a boiling point, wherein the temperature is optimized to produce vapor without causing boiling (Col. 6, 11-20).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy such that the temperature to which the first heater heats the vaporizer is optimized because Elsawy teaches that the temperature to which the vaporizer is heated by the first heater is a result-effective variable that affects whether the desired vapor is produced without undesired boiling.  
This modified teaching of Elsawy teaches optimizing the temperature to which the vaporizer is heated by the first heater, but Elsawy does not teach that the second temperature is greater than the first temperature.  However, Elsawy teaches that the purpose of supplying N2 gas heated by the second heater (item 52 in Figure 2) to the second temperature is to dry the wafers after rinsing is performed.  Elsawy does not recite the second temperature, but Bergman teaches that when using heated N2 gas to dry semiconductor wafers, N2 gas at up to 200 °C can successfully be used to perform wafer drying (Col. 8, lines 11-21).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy such that the temperature to which the second heater heats the N2 gas is somewhere between 120 and 200 °C because Elsawy teaches that N2 gas heated to such temperatures can successfully be used to perform wafer drying.  In this combination of Elsawy in view of Bergman, since the heating of the vaporizer is optimized to be a value lower than a boiling temperature, and since the second temperature is somewhere between 120 and 200 °C, the combination of Elsawy in view of Bergman is considered to teach that the second heater is configured to heat N2 to a second temperature that is greater than a first temperature to which the first heater is configured to heat N2 gas.  
Applicant’s limitation specifying that the vaporizer is for generating water vapor specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of Elsawy in view of Bergman, the vaporizer comprises the first heater (item 61 in Elsawy’s Figure 2) for heating liquid in the vaporizer, and thus, the vaporizer of Elsawy in view of Bergman is structurally capable of generating water vapor.  Applicant’s limitation specifying that the cleaning chamber is configured so that at least one substrate is exposed to water vapor specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of Elsawy in view of Bergman, the cleaning chamber (item 12 in Figure 2) is structurally capable of receiving water vapor from the vaporizer such that the wafers are exposed to water vapor.   
With regard to claim 2, as discussed in the above rejection of claim 1, the heating of the vaporizer is optimized to be a value lower than a boiling point (and thus the first temperature is optimized), and the second temperature is somewhere between 120 and 200 °C.  
With regard to claim 3, in the combination of Elsawy in view of Bergman, the second heater (item 52 in Elsawy’s Figure 2) is connected to a vapor supply line (the line comprising valve 59 in Figure 2) that connects the vaporizer to the cleaning chamber (Col. 32-59).  In the combination of Elsawy in view of Bergman, valve 58 (in Elsawy’s Figure 2) is considered to read on applicant’s pressure regulation part because it is structurally capable of allowing N2 pressure to build up to a desired pressure or be released (Col. 6, line 56 to Col. 7, line 15 of Elsawy).  
The combination of Elsawy in view of Bergman does not explicitly recite that the substrate cleaning apparatus comprises a controller.  However, in the art of substrate processing, it is well known to have the operations of a substrate processing apparatus controlled by a controller such that the operations can advantageously be automatically performed, and Elsawy is an example of such well-known knowledge because Elsawy teaches (in a different embodiment than the one used in the above rejection of claim 1) that a controller can successfully be used to control the operations of a substrate processing apparatus in an automated manner (Col. 9, 35-50 of Elsawy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy in view of Bergman such that operations of the substrate cleaning apparatus are controlled in an automated manner by a controller.  The motivation for performing the modification was provided by the fact that it is well known to have the operations of a substrate processing apparatus controlled by a controller such that the operations can advantageously be automatically performed, Elsawy being an example of such a teaching.  In the apparatus of Elsawy in view of Bergman, the vapor treatment is performed on the wafers in the cleaning chamber prior to the wafers being dried with N2 heated to the second temperature (Col. 6, line 30 to Col. 7, line 15 of Elsawy).  Applicant’s limitations specifying that the vapor is water vapor specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Elsawy in view of Bergman is structurally capable of having the vaporizer generate water vapor, and the apparatus of Elsawy in view of Bergman is structurally capable of having water vapor remaining in the vapor line when N2 gas heated to the second temperature is flushed through the vapor line during the drying of the wafers. 
With regard to claim 15, in the combination of Elsawy in view of Bergman, the second heater (item 52 in Elsawy’s Figure 2) is connected to a vapor supply line (the line comprising valve 59 in Figure 2) that connects the vaporizer to the cleaning chamber (Col. 32-59).  In the combination of Elsawy in view of Bergman, valve 58 (in Elsawy’s Figure 2) is considered to read on applicant’s pressure regulation part because it is structurally capable of allowing N2 pressure to build up to a desired pressure or be released (Col. 6, line 56 to Col. 7, line 15 of Elsawy).  
The combination of Elsawy in view of Bergman does not explicitly recite that the substrate cleaning apparatus comprises a controller.  However, in the art of substrate processing, it is well known to have the operations of a substrate processing apparatus controlled by a controller such that the operations can advantageously be automatically performed, and Elsawy is an example of such well-known knowledge because Elsawy teaches (in a different embodiment than the one used in the above rejection of claim 1) that a controller can successfully be used to control the operations of a substrate processing apparatus in an automated manner (Col. 9, 35-50 of Elsawy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy in view of Bergman such that operations of the substrate cleaning apparatus are controlled in an automated manner by a controller.  The motivation for performing the modification was provided by the fact that it is well known to have the operations of a substrate processing apparatus controlled by a controller such that the operations can advantageously be automatically performed, Elsawy being an example of such a teaching.  In the apparatus of Elsawy in view of Bergman, the vapor treatment is performed on the wafers in the cleaning chamber prior to the wafers being dried with N2 heated to the second temperature (Col. 6, line 30 to Col. 7, line 15 of Elsawy).  Applicant’s limitations specifying that the vapor is water vapor specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Elsawy in view of Bergman is structurally capable of having the vaporizer generate water vapor, and the apparatus of Elsawy in view of Bergman is structurally capable of having water vapor remaining in the vapor line when N2 gas heated to the second temperature is flushed through the vapor line during the drying of the wafers. 
With regard to claim 17, in the apparatus of Elsawy in view of Bergman, the cleaning chamber comprises a first sidewall (item 40 in Elsawy’s Figure 2) with a supply port for vapor, the first temperature N2 gas, and the second temperature N2 gas (Col. 4, line 48 to Col. 7, line 15 of Elsawy).  That cleaning chamber comprises a second wall (the bottom wall of the cleaning chamber in Elsawy’s Figure 2) with an exhaust port (for drain 24 in Elsawy’s Figure 2).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,328,809 to Elsawy in view of U.S. 5,235,995 to Bergman as applied to claim 3 above, and further in view of U.S. 2020/0258748 by Okada.  
With regard to claim 4, the combination of Elsawy in view of Bergman does not teach that the apparatus comprises a pressurizing tank configured to store N2 gas having the second temperature.  
Okada teaches that when supplying N2 gas to a substrate processing chamber, the N2 gas can first be supplied to a buffer tank such that the N2 gas can be pressurized to a desired pressure, thus ensuring that the N2 gas can be reliably supplied to the substrate processing chamber at the desired pressure (Par. 0070 and 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy in view of Bergman such that the apparatus comprises a buffer tank (reads on pressurizing tank) between valve 58 (in Elsawy’s Figure 2) and the cleaning chamber, wherein the buffer tank is configured to allow the N2 gas heated to the second temperature to be reliably pressurized to a desired pressure for performing the wafer drying.  The motivation for performing the modification was provided by Okada, who teaches that when supplying N2 gas to a substrate processing chamber, the N2 gas can first be supplied to a buffer tank such that the N2 gas can be pressurized to a desired pressure, thus ensuring that the N2 gas can be reliably supplied to the substrate processing chamber at the desired pressure.  
Claims 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,328,809 to Elsawy in view of U.S. 5,235,995 to Bergman in view of U.S. 2020/0258748 by Okada as applied to claim 4 above, and further in view of U.S. 2018/0169712 by Yasuda.  
With regard to claim 5, the combination of Elsawy in view of Bergman in view of Okada does not teach that the vaporizer, first heater, and second heater are shared by a plurality of cleaning chambers.
Yasuda teaches that a fluid supply system configured to supply treatment fluid to a substrate processing chamber can advantageously be used to supply treatment fluid to a plurality of substrate processing chambers, thus advantageously allowing a plurality of wafer treatment chambers to advantageously be supplied using a single fluid supply system (Abstract; Par. 0074, 0075, and 0083).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elsawy in view of Bergman in view of Okada such that the fluid supply system (including the vaporizer, first heater, and second heater) of Elsawy in view of Bergman in view of Okada is used to supply vapor and gas to a plurality of cleaning chambers, thus advantageously allowing more wafers to be treated with the fluid supply system of Elsawy in view of Bergman in view of Okada.  The motivation for performing the modification was provided by Yasuda, who teaches that a fluid supply system configured to supply treatment fluid to a substrate processing chamber can advantageously be used to supply treatment fluid to a plurality of substrate processing chambers, thus advantageously allowing a plurality of wafer treatment chambers to advantageously be supplied using a single fluid supply system.  
With regard to claim 6, in the combination of Elsawy in view of Bergman in view of Okada in view of Yasuda, each cleaning chamber comprises two drains – a first drain (item 24 in Elsawy’s Figure 2) for draining processing liquid, and a second drain (item 28 in Elsawy’s Figure 2) for draining N2 and IPA vapor (Col. 6, line 38 to Col. 7, line 19).  The combination of Elsawy in view of Bergman in view of Okada in view of Yasuda does not recite a first exhaust line and a second exhaust line connected to the plurality of cleaning chambers.  However, Yasuda teaches that used fluid discharge from a plurality of cleaning chambers can advantageously be channeled into a single exhaust line (item 382 in Yasuda’s Figure 3) such that the used fluid can be collected in a single location for later use (Abstract; Par. 0087-0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Elsawy in view of Bergman in view of Okada in view of Yasuda such that each first drain (item 24 in Elsawy’s Figure 2) of the plurality of cleaning chambers leads to a single, shared first exhaust line and such that each second drain (item 28 in Elsawy’s Figure 2) of the plurality of cleaning chambers leads to a single, shared second exhaust line, wherein each of those exhaust lines allows their respective fluids to advantageously be collected in a single location for later use. 
With regard to claim 7, applicant’s limitations specifying that the first exhaust line is used to supply the N2 gas having the first temperature into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers, that the second exhaust line is used to supply the water vapor into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers, and that the second exhaust line is used to supply the N2 gas having the second temperature into the plurality of cleaning chambers and then discharge a gas in the plurality of cleaning chambers specify intended use (MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  In the apparatus of Elsawy in view of Bergman in view of Okada in view of Yasuda, since the first and second exhaust lines are structurally capable of affecting how fluids enter and leave the cleaning chambers, the first and second exhaust lines are structurally capable of being used in the performance of the operations recited in claim 7.  
With regard to claim 8, in the apparatus of Elsawy in view of Bergman in view of Okada in view of Yasuda, a cleaning chamber of the plurality of cleaning chambers comprises a first sidewall (item 40 in Elsawy’s Figure 2) with a supply port for vapor, the first temperature N2 gas, and the second temperature N2 gas (Col. 4, line 48 to Col. 7, line 15 of Elsawy).  That cleaning chamber comprises a second wall (the bottom wall of the cleaning chamber in Elsawy’s Figure 2) with an exhaust port (for drain 24 in Elsawy’s Figure 2).  
With regard to claim 13, in the apparatus of Elsawy in view of Bergman in view of Okada in view of Yasuda, the upper surface of the overflow weir (item 20 in Elsawy’s Figure 2) can be considered a third sidewall of the cleaning chamber, wherein this third sidewall comprises a loading-unloading port through which the wafers (item W in Elsawy’s Figure 2) are landed and unloaded (Col. 4, lines 18-62 of Elsawy).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,328,809 to Elsawy in view of U.S. 5,235,995 to Bergman as applied to claim 1 above, and further in view of U.S. 2018/0169712 by Yasuda.  
With regard to claim 16, the combination of Elsawy in view of Bergman does not teach that the vaporizer, first heater, and second heater are shared by a plurality of cleaning chambers.
Yasuda teaches that a fluid supply system configured to supply treatment fluid to a substrate processing chamber can advantageously be used to supply treatment fluid to a plurality of substrate processing chambers, thus advantageously allowing a plurality of wafer treatment chambers to advantageously be supplied using a single fluid supply system (Abstract; Par. 0074, 0075, and 0083).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elsawy in view of Bergman such that the fluid supply system (including the vaporizer, first heater, and second heater) of Elsawy in view of Bergman is used to supply vapor and gas to a plurality of cleaning chambers, thus advantageously allowing more wafers to be treated with the fluid supply system of Elsawy in view of Bergman.  The motivation for performing the modification was provided by Yasuda, who teaches that a fluid supply system configured to supply treatment fluid to a substrate processing chamber can advantageously be used to supply treatment fluid to a plurality of substrate processing chambers, thus advantageously allowing a plurality of wafer treatment chambers to advantageously be supplied using a single fluid supply system.  

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 9.  With regard to claim 9, the most relevant prior art is the combination of Elsawy in view of Bergman in view of Okada in view of Yasuda used above to reject claim 7.  The combination of Elsawy in view of Bergman in view of Okada in view of Yasuda fails to teach the cleaning chamber comprises a fin arranged to cover the substrate in plan view, wherein the fin is configured to form a U-shaped flow path of a gas along an inner side surface of the cleaning chamber and an outer side surface of the fin from the supply port to the exhaust port.  The reviewed prior art fails to provide motivation to modify the combination of Elsawy in view of Bergman in view of Okada in view of Yasuda to arrive at the apparatus recited by claim 9.  Claim 10 depends from claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 20, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714